Name: 88/255/EEC: Commission Decision of 29 March 1988 authorizing the Italian Republic to apply intra- Community surveillance to imports of certain footwear originating in South Korea or Taiwan (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  Asia and Oceania;  trade policy
 Date Published: 1988-04-27

 Avis juridique important|31988D025588/255/EEC: Commission Decision of 29 March 1988 authorizing the Italian Republic to apply intra- Community surveillance to imports of certain footwear originating in South Korea or Taiwan (Only the Italian text is authentic) Official Journal L 106 , 27/04/1988 P. 0045 - 0045*****COMMISSION DECISION of 29 March 1988 authorizing the Italian Republic to apply intra-Community surveillance to imports of certain footwear originating in South Korea or Taiwan (Only the Italian text is authentic) (88/255/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular the first paragraph of Article 115 thereof, Having regard to Commission Decision 87/433/EEC of 22 July 1987 on surveillance and protective measures which Member States may be authorized to take pursuant to Article 115 of the EEC Treaty (1), and in particular Articles 1 and 2 thereof, Whereas Commission Regulation (EEC) No 561/88 (2) instituted a system for the authorization within certain limits of imports into Italy of certain footwear originating in South Korea or Taiwan; Whereas the conditions for importing the products in question into Italy differ from the conditions for importing them into the other Member States; whereas these differences are liable to result in deflections of trade; Whereas, in order to detect such deflections of trade rapidly, the Italian Government has asked the Commission of the European Communities for authorization to apply prior intra-Community surveillance to imports of the products in question originating in South Korea or Taiwan and in free circulation in the other Member States; Whereas the Commission has examined the matter to determine whether these imports could be subject to intra-Community surveillance; whereas this examination has shown that deflection has occurred and is likely to recur and so undermine the objectives of Regulation (EEC) No 561/88 and aggravate or prolong the economic difficulties of the sector concerned, as described in that Regulation; Whereas, in these circumstances, Italy should be authorized to apply intra-Community surveillance to imports of the products in question originating in South Korea or Taiwan and in free circulation in the other Member States, HAS ADOPTED THIS DECISION: Article 1 The Italian Republic is hereby authorized in accordance with Article 2 of Decision 87/433/EEC to apply intra-Community surveillance until 30 June 1990 to imports of the following products originating in South Korea or Taiwan: 1.2 // // // CN code // Description // // // 6401 92 to 6401 99 90 // Waterproof footwear with outer soles and uppers of rubber or plastics // 6402 19 00 6402 20 00 6402 91 to 6402 99 99 // Other footwear with outer soles and uppers of rubber or plastics // 6403 19 00 6403 20 00 6403 51 to 6403 99 99 // Footwear with outer soles of rubber, plastics, leather or composition leather and uppers of leather // 6404 // Footwear with outer soles of rubber, plastics, leather or composition leather and uppers of textile materials // 6405 // Other footwear // // Article 2 This Decision is addressed to the Italian Republic. Done at Brussels, 29 March 1988. For the Commission W. De CLERCQ Member of the Commission (1) OJ No L 238, 21. 8. 1987, p. 26. (2) OJ No L 54, 1. 3. 1988, p. 59.